DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 13-24, 26-28 and 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kingston et al. (“Kingston”)(US 2018/0074481) in view of Vince et al. (“Vince”)(US 2007/0095168) and Bamber et al. (“Bamber”)(US 2013/0026223).
Kingston (fig. 1-14) teaches a commodity processing system and method comprising
 (re: certain elements of claims 1, 36)  one or more processors (fig. 1 showing control modules and para. 63-67, 70 teaching that system may be implemented as combination of hardware/software modules including instructions, processors, etc.); and
 one or more tangible, non-transitory media operably connectable to the one or more processors and storing instructions that, when executed, cause the one or more processors to perform operations (Id.) comprising:
 causing an imaging capture system to record a plurality of images of a stream of commodity fragments en route from a first location in an commodity processing facility to a second location in the commodity processing facility (fig. 5, 7 and para. 77-82 teaching control system manages multiple camera modules within image capture system);

 determining, based on the correlation, at least one of the one or more characteristics of the commodity fragments (Id.); and
 generating, for display on a user computing device, data indicating the one or more characteristics of the commodity fragments or data indicating an action or decision based on the one or more characteristics of the commodity fragments (Id. with fig. 14 module 272, fig. 19 near 510 and fig. 23; para. 91, 100, 110, 111, 116-123 teaching that analytical data is provided to various stakeholders for display to tablet, computers, etc.).
(re: claim 3) wherein the machine learning model comprises an artificial neural network (para. 89, 101);
(re: claim 5) wherein the one or more characteristics comprises at least one of mineral composition, density, porosity, fracture type, fragment size, fragment moisture content, or hardness (para. 88, 101);
(re: claim 6) wherein the operations further comprise: based on the determined one or more characteristics of the commodity fragments, adjusting an operation of the commodity processing facility (para. 89, 90, 100, 101 teaching “learning” based on sample particles and also that analysis of attributes adaptively controls classification processing). 

causing a change of route of the stream of ore fragments from the first location in the ore processing facility to a third location in the ore processing facility different than the second location; 
causing a change to a commodity processing parameter in the ore processing facility;
 or causing an adjustment of an ore source of the stream of ore fragments moving through the ore processing facility (Id. wherein updated “quality” attributes can be regarded as a change in a processing parameter);
(re: certain elements of claim 13) wherein causing the imaging capture system to record the plurality of images of the stream of  fragments en route from the first location in the processing facility to the second location in the ore processing facility comprises:
 causing the imaging capture system to record the plurality of images of the stream of fragments as the fragments are moving from the first location in the ore processing facility to the second location in the ore processing facility (fig. 5 near 150, 160); 
(re: certain elements of claim 14) wherein causing the imaging capture system to record the plurality of images of the stream of fragments as the fragments are moving from the first location in the processing facility to the second location in the processing facility comprises: 
causing the imaging capture system to record the plurality of images of the stream of fragments as the fragments are moving on a conveyor or belt continuous feed system from the first location in the processing facility to the second location in the processing facility (Id.). 

(re: claims 18-24, 26-28, 30-35) The related method and instruction features are performed in the normal performance of the system combination as taught below.



 (re: certain elements of claims 1, 36) wherein the commodity is ore;
(re: claim 2) wherein the plurality of images comprise: images comprising layers of red, green, blue, and grey; hyperspectral images; acoustic images; gravimetric images; or depth imagery images;
(re: claim 4) wherein the plurality of ore parameter measurements comprise measurements based on at least one of x-ray diffraction (XRD), x-ray fluorescence (XRF), or energy dispersive x-ray (EDS);
(re: claim 9) further comprising an electromagnetic (EM) imaging system, the operations further comprising: 
causing the EM imaging system to record a plurality of EM images of the stream of ore fragments moving from the first location in the ore processing facility to the second location in the ore processing facility; and
 determining, based on the plurality of EM images, one or more mineral characteristics of the ore fragments;
(re: claim 10)   wherein the one or more mineral characteristics comprises at least one of ore fragment density, ore fragment size, or ore fragment surface composition. 
(re: claim 11)   wherein the operations further comprise: determining, based on at least one of the plurality of images, an anomaly within the stream of ore fragments; and based on the determination of the anomaly, causing a change to an operation of the ore processing facility;
(re: claim 15) wherein the machine learning model is trained on a data corpus that comprises a plurality of ore fragment samples measured by at least one of x-ray diffraction (XRD), x-ray fluorescence (XRF), or energy dispersive x-ray (EDS) to correlate a plurality of ore parameter measurements of the ore fragment samples with at least one ore fragment characteristic of the ore fragment samples;

(re: claim 17) wherein the fragments are pretreated with an imaging enhancement prior to the recording of the plurality of images. 
Further, under an alternate interpretation, Kingston may be interpreted as not teaching adjusting an operation of the commodity processing facility based on a determined quality attribute.
Here, it is noted that Kingston already teaches that the system is applicable to a variety of commodities—including mined ore- and is re-trainable based on the specific sample given (para. 89, 90, 100, 101), but is merely silent on the quality characteristics that are specific to ore processing (para. 52, 59, 68, 88 teaching that commodities include “mined raw materials”, wherein system provides real-time, in-depth analysis that improves commodity processing and may be used to identify anomalies such as extrinsic defects).

Vince further teaches that it is well-known in the ore processing arts to implement an adaptive control system that utilizes X-ray technology with a pre-treatment in combination with neural networks to determine specific ore-focused quality attributes, wherein said quality data can be used to improve system performance by continuously judging said performance and implementing corrective actions (fig. 1, 7 and 8 showing X-ray based feature extraction with R,G,B and grey levels; para. 29-32 teaching pre-treatment irradiation and use of CCD X-ray detector, para. 33-35, 85-102 teaching X-ray sensor to determine grey levels of ore and quality attributes, such as particle density, size shape and mineral 
Bamber also teaches that it is well-known to implement a wide-array of sensor types during ore processing including EM and X-ray fluorescence to rapidly assess the quality of the ore samples (fig. 1 and para. 18, 21-23 teaching electromagnetic and X-ray fluorescence based ore sorting).

It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Kingston for the reasons set forth above.


s 8, 12, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kingston, Vince and Bamber (“Kingston et al.”) as applied to the claims above, and further in view of Gomez Verdejo (“Verdejo”)(US 11,021,801) and legal precedent.
Kingston et al. as set forth above teach all that is claimed except for expressly teaching
(re: claim 8, 25) wherein causing a change to an ore processing parameter in the ore processing facility comprises causing a change to a chemical composition of a froth flotation system of the ore processing facility;
(re: claims 12, 29) wherein the change to the operation of the ore processing facility comprises causing a stop to a movement of the stream of ore fragments en route from the first location in the ore processing facility to the second location in the ore processing facility. 
Verdejo, however, teaches that it is well-known to implement adaptive control principles to froth flotation systems within an ore processing facility to optimize recovery (fig. showing flotation element 6 and electrodynamic sensor 19; col. 4, ln. 29+ teaching sensing ore parameter and adjusting acid composition based on said parameter).  Indeed, the claimed features relating to type of processing parameter, e.g., movement of fragment or input into flotation system, and adjustment made can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the ore processing arts as the type of ore to be sorted and the desired output controls variations in the specific features and/or processing steps.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).  It would thus be obvious to one with ordinary skill in the art to modify the combination of references with these prior art teachings to arrive at the claimed invention.  The 

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
August 16, 2021